Order of disposition, Family Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about December 21, 2006, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of unauthorized use of a vehicle in the third degree and possession of burglar’s tools, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Denzel F., 44 AD3d 389, 389 [2007]), and according Family Court’s credibility and factual determinations the same weight as a jury verdict (see id., Matter of Michael D., 109 AD2d 633, 634 [1985], affd for reasons stated below 66 NY2d 843 [1985]), we conclude that the findings of fact on which appellant’s delinquency adjudication was based were supported by sufficient evidence (see People v Roby, 39 NY2d 69 [1976]; People v McCaleb, 25 NY2d 394 [1969]). We also find that the court’s findings comported with the weight of the evidence. Accordingly, the order of disposition must be affirmed. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Williams, JJ.